WIGGINTON, Judge.
Appellant County appeals a judgment of inverse condemnation which found that its closing of a portion of a road amounted to a taking for which appellees are entitled to recover compensation. Competent substantial evidence supports the trial court’s determinations that the closed portion of the road had been dedicated to the public pursuant to section 95.361, Florida Statutes, and that the closing of the road resulted in damage to appellees Wickses’ property, as well as to the property of appellees Sumlins. Therefore, we affirm.
JOANOS and NIMMONS, JJ., concur.